PER CURIAM.
Lebbie Williams appeals his judgments and sentences entered after a violation of probation. After searching the appellate record, we can find no written order revoking probation. It is clear from the record that the trial court made oral findings justifying the revocation and sentences. Because the trial court failed to enter an order specifying which conditions of probation the appellant was found to have violated, we remand for the entry of a written order. See Hillman v. State, 663 So.2d 671 (Fla. 2d DCA 1995).
Affirmed with instructions to prepare a written order revoking probation.
ALTENBERND, A.C.J., and WHATLEY and CASANUEVA, JJ„ Concur.